Case 1:09-cr-01016-DLC Document 183 Filed 10/15/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, : 09Cr1016-04 (DLC)

 

 

wv USDC spNPRPER
DOCUMENT

Defendant. : ELECTRONICALLY FILED
DOC #

moa rn as ss en X || DATE FILED: _1.0| 5 bead

DENISE COTE, District Judge:

FELIX SANTIAGO III,

 

 

 

 

 

 

 

 

 

 

The Court having received defense counsel’s letter dated
October 13, 2020 requesting an adjournment of the October 23,
2020 sentencing on the violation of supervised release, it is
hereby

ORDERED that the sentence is adjourned to Thursday, October
29, 2020 at 10 a.m. in Courtroom 18B, 500 Pearl Street.

IT IS FURTHER ORDERED that in light of the ongoing COVID-19
pandemic, all individuals seeking entry to 500 Pearl Street must
complete a questionnaire and have their temperature taken before
being allowed entry into the courthouse. To gain entry to 500
Pearl Street, follow the instructions provided here:

https: //nysd.uscourts.gov/sites/default/files/2020-
O7/SDNY$20Screening%20 Instructions. pdf

IT 1S FURTHER ORDERED that all individuals must practice
social distancing at all times in the courthouse. Individuals
also must wear face masks at all times in the courthouse unless

the Court authorizes their removal.
Case 1:09-cr-01016-DLC Document 183 Filed 10/15/20 Page 2 of 2

[TT IS FURTHER ORDERED that members of the press and family
members who are not able to attend the in court hearing may
listen to the hearing through a telephone link by calling 888-

363-4749 and using access code 4324948,

Dated: New York, New York
October 15, 2020

Aeonie (Y.

DENISE COTE
} ‘ ©
United States District Judge

 
